Citation Nr: 0511144	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  99-21 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION


The veteran served on active duty from February 1971 to 
January 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  The RO, in pertinent part, denied service 
connection for degenerative joint and disk disease of the 
lumbar spine.

The matter was previously before the Board in February 2001 
and remanded for further development and adjudication in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA).  In July 2003, the Board determined that new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for a low back disability.  
The de novo claim was remanded for further development.

The claim has been returned to the Board and is now ready for 
appellate disposition.  The veteran presented testimony 
before the local RO in October 1999.  The transcript has been 
obtained and associated with the claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The competent and probative evidence of record does not 
establish that a low back disability is related to service on 
any basis.




CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active duty service, nor may arthritis of the low back be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1112, 
1154, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they apply to this case, and has determined that they 
do apply.  See Holliday v. Principi, 14 Vet. App. 280, 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.  First, there is no issue as to the 
substantial completeness of the application.  38 U.S.C.A. 
§ 5102 (West 2002).  The March 1999 claim appeared 
substantially complete on its face.  The veteran has clearly 
identified the disability in question and the benefit sought.  
Further, he referenced the bases for the claim.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefit sought with the April 1999 rating decision, the 
July 1999 statement of the case (SOC), the April 2003 and 
December 2004 supplemental statements of the case, and the 
August 2002  letter from the RO explaining the provisions of 
the VCAA.  

The August 2002 letter clearly indicated what type of 
evidence was necessary to establish service connection for a 
low back disability.  The letter specifically provided the 
veteran with notice of the VCAA and explained the respective 
rights and responsibilities under the VCAA.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c). Service medical 
records, private and VA outpatient treatment records, and 
Social Security Administration records have been obtained in 
support of the veteran's claim.  The veteran provided 
testimony before the local RO in October 1999.  The 
transcript has been obtained and associated with the claims 
folder.  The veteran was provided a VA examination as 
recently as September 2004.

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issue on appeal.  By the August 2002 letter, the veteran was 
clearly advised as to which portion of evidence is to be 
provided by him and which portion is to be provided by VA.  
That requirement of VA has been satisfied, and there is no 
additional evidence that needs to be provided.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. 
§ 5103(b)].  As noted above, there is no deficiency in the 
veteran's case at hand, nor would there be otherwise by 
operation of the new law.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, it is noted that the United States Court of Appeals 
for Veterans Claims (CAVC) decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  While the 
VCAA letter was mailed in August 2002, the case was reviewed 
de novo in the December 2004 SSOC.  However, assuming solely 
for the sake of argument and without conceding the 
correctness of Pelegrini II that essentially adopted the same 
rationale as its withdrawn predecessor, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified above.

In the present case, a substantially complete application was 
received in March 1999.  Thereafter, in the April 1999 rating 
decision, the RO denied the claim.  Only after that rating 
action was promulgated did the AOJ provide specific VCAA 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  See the references to 
the documents issued to the veteran set out above.  

Because the August 2002 VCAA notice in this case was not 
provided to the appellant prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
not comply with the express requirements of the law as found 
by the CAVC in Pelegrini II.  The CAVC did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The CAVC in Pelegrini II incorporated essentially the same 
reasoning from its pervious decision, that is that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  In light of the CAVC's 
adoption of essentially the same principle in Pelegrini II, 
the Board finds that the CAVC in Pelegrini II has left open 
the possibility of a notice error being found to be non-
prejudicial to a claimant.  To find otherwise would require 
the Board to remand every case for the purpose of having the 
AOJ provide a pre-initial adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  This would be an absurd result, and as such it is not 
a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ pursuant to Board remand in February 
2001 and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini II, to decide the appeal would not 
be prejudicial error to the claimant.  

The current decision in Pelegrini II noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  In this case, because 
each of the four content requirements of a VCAA notice 
has been fully satisfied, the Board concludes that any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.   

The August 2002 notice in essence invited the veteran to 
submit any evidence he had regarding the matter at 
issue.  Also, the Board notes that the medical records 
collectively address the relevant question in this case.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  Certain chronic 
disabilities, to include arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A.
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  In order for 
service connection to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.

Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical 
data or other rationale to support his opinion."  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  The use of the word 
"possible" makes an opinion speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124 (1998).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The veteran contends he is entitled to service connection for 
a low back disability.  Specifically, he asserts that he 
injured his back in 1971 when he twisted it while using the 
horizontal bars.  He further contends that in 1972 while he 
was stationed in Germany, he was stabbed in the back with a 
switchblade knife.

The Board has considered the relevant evidence of record to 
include, but not limited to: service personnel and medical 
records; contentions of the veteran; records from the Social 
Security Administration; VA outpatient and hospitalization 
treatment records dated between 1976 and 2003; reports of 
Accidental Injury dated in 1976; reports of VA examination 
dated in April 1988; November 1998, January 2003, and 
September 2004; lay statements; private medical records from 
MAS, D.C., (initials), Dr. DD (initials), St. Francis 
Hospital, Holton Community Hospital, Dr. CY (initials), Dr. 
JDE (initials), Sturmont Vail Hospital, Dr. SL (initials), 
Dr. B (initials), and Dr. TK (initials); and the transcript 
from the October 1999 RO hearing.  Based on a review of the 
foregoing in light of the relevant laws and regulations, the 
veteran's claim of entitlement to service connection for a 
low back disorder must be denied.

In order to establish service connection for a low back 
disability, the veteran must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond, supra.  While the veteran currently 
carries a diagnosis of degenerative disc disease of the low 
back, the competent evidence of record fails to establish the 
incurrence of a low back disability during the veteran's 
active duty service.  Moreover, there is no medical opinion 
of record that relates degenerative disc disease to the 
veteran's period of active duty service.  Thus, the veteran's 
claim fails the enumerated test set forth in Pond.  The first 
x-ray evidence of degenerative disc disease was upon x-ray 
reports in April 1988, some 16 years after the veteran's 
separation from service.  38 C.F.R. §§ 3.307, 3.309. 

The veteran was on active duty from February 1971 to January 
1973.  Service medical records were devoid of any complaints 
or diagnoses of a low back injury or disease.  The veteran's 
February 1971 enlistment and November 1972 separation 
examinations were negative for findings of a low back injury.  
There were no reports in connection with either a horizontal 
bar injury or stab wounds.

The first record of complaints referable to the veteran's 
back is documented during VA hospitalization in January 1976.  
These records indicated the veteran was admitted after 
lifting a heavy oven one-year prior.  Examiners reported the 
veteran was complaining of low back pain for the first time.

An April 1988 VA examination noted that the veteran underwent 
a 1979 laminectomy for a herniated nucleus pulposus at L4-5.  
The veteran was diagnosed with mechanical back pain secondary 
to arthritis.  No nexus opinion was provided.

The veteran's claims file is replete with evidence of post-
service back injuries between 1976 and 1997.  Private medical 
records from various treatment providers, while diagnosing 
such disorders as lateral recess stenosis, status post 
laminectomy, minimal dextroscoliosis, mechanical low back 
pain, and degenerative disc disease, fail to relate any of 
the delineated disorders to the veteran's period of active 
duty service.

Upon VA examination in September 2004, the examiner noted the 
veteran's complaints and past medical history.  He conducted 
a thorough review of the claims folder, to include the 
service medical records and post-service VA and private 
outpatient treatment records.  Thereafter, the examiner 
diagnosed the veteran with degenerative arthritis and disk 
disease of the lumbar spine with radiculopathy and functional 
loss primarily related to pain.  

The examiner opined that the most significant injuries, 
including seven injuries after separation from service, were 
primary in causing the veteran's current back condition.  The 
examiner stated that he would have to question that if the 
claimed injury in 1971 were so significant, why there was no 
documentation.  He concluded that without documentation, it 
would only be speculation as to the relationship of the 
current back condition to the claimed injury in 1971 with so 
many documented post-service injuries.  He noted that if the 
in-service injury did occur, it would be speculation to say 
that it was at least as likely as not that the injury beared 
some causal relationship to his current back condition. 

The Board finds that the last statement of the aforementioned 
opinion as to the relationship between any current back 
disorders and the 1971 injury, if it did occur, too 
speculative, as the examiner himself emphasized.  Thus, it is 
not probative of the matter on appeal.  See Miller v. West, 
11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record; bare 
conclusions, even those made by medical professionals, which 
are not accompanied by a factual predicate in the record, are 
not probative medical opinions).  

At this juncture, the Board notes that records from Sturmont 
Vail Hospital dated in September 1979 contain complaints of 
low back pain for a 10-year duration.  Assuming the veracity 
of these statements, this would mean that a low back 
disability pre-existed the veteran's active duty service.  
There is no evidence of aggravation of any pre-existing low 
back disorder during the veteran's period of service.  
38 C.F.R. § 3.306. 

Though the veteran has submitted statements from himself, his 
wife, and friends indicating that he sustained an injury 
during service, there is no objective medical evidence to 
support these contentions.  Despite the veteran's sincere 
beliefs that his current back condition is due to his 
military service, where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden may not be met by lay testimony because 
laypersons are not competent to offer medical opinions.  
Espiritu, supra.  
 
In reaching the foregoing decision, the Board has been 
cognizant of the "benefit of the doubt rule."  However, as 
the evidence is not in relative equipoise, the rule is 
inapplicable in this case.  See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability 
is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


